EXHIBIT 10.26
IMPAX Laboratories (Taiwan), Inc.
IMPAX Jhunan Plant Project
MEP Construction Package
Construction Work Agreement
Owner:
IMPAX Laboratories (Taiwan), Inc
No. 11, Ke June Rd., Jhunan, Miao-Li, Taiwan, ROC
Contractor:
E&C Engineering Corporation
19 F, No. 77, Tun Hwa S. Rd., Sec. 2, Taipei, Taiwan, ROC
March 27, 2008

 



--------------------------------------------------------------------------------



 



IMPAX Laboratories (Taiwan), Inc.
MEP Construction Package for IMPAX Jhunan Plant Project
Construction Work Agreement
CONTENT

         
1. DEFINITIONS AND INTERPRETATION
    1  
2. SCOPE OF WORK
    1  
3. AGREEMENT SUM AND PAYMENT
    2  
4. TAX AND DUTIES
    2  
5. WORK SCHEDULE
    2  
6. CHANGES AND ADDITIONAL WORK
    3  
7. ADDITIONAL PAYMENT
    3  
8. DELAY AND EXTENSION OF TIME
    3  
9. TERMINATION AND LIMITATION OF LIABILITY
    4  
10. FORCE MAJEURE – DELAY BEYOND CONTROL
    5  
11. INDEMNITY
    5  
12. PROPERTY AND RISK
    6  
13. INSURANCE
    6  
14. INDEPENDENT CONTRACTOR
    6  
15. ASSIGNMENT AND SUBCONTRACTING
    6  
16 PERFORMANCE BOND
    7  
17. ACCEPTANCE OF THE WORK
    7  
18. WARRANTY
    7  
19. DISPUTE RESOLUTION
    8  
20. NOTICES
    8  
21. GOVERNING LAW
    9  
22. AMENDMENT
    9  
23. ENTIRE AGREEMENT
    9  

Attachment A SCOPE OF WORK
Attachment B PRICE BREAKDOWN

- i -



--------------------------------------------------------------------------------



 



IMPAX Laboratories (Taiwan), Inc.
MEP Construction Package for IMPAX Jhunan Plant Project
Construction Work Agreement
This Construction Work Agreement (hereinafter, together with the attachment
annexed hereto and forming an integral part hereof, called “the Areement”), is
entered into on February 18, 2008, by and between:
IMPAX Laboratories (Taiwan), Inc., a corporation organised and existing under
the laws of Republic of China with its its principal place of business at
No. 11, Ke June Rd., Jhunan, Miao-Li, Taiwan, ROC (hereinafter referred to as
“IMPAX”), and
E&C Engineering Corporation, a corporation organised and existing under the laws
of Republic of China with its its principal place of business at 19 F, No. 77,
Tun Hwa S. Rd., Sec. 2, Taipei, Taiwan, ROC (hereinafter referred to as “the
Contractor”);
WHEREAS, IMPAX engages the Contractor for the “MEP Construction Package”
(hereinafter referred to as “the Work” for its “IMPAX Jhunan Plant Project”
(hereinafter referred to as “the Project”), to be carried out at IMPAX’s Jhunan
Plant site, and in consideration of these premises and of the mutual
undertakings hereunder, the parties agree as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1   In the Agreement the following words
and expressions shall have the meanings hereby assigned to them except when the
context otherwise requires:

  a.   “Agreement” means this Agreement and its attachments hereto.     b.  
“Agreement Sum” means the total agreed price for the services rendered by the
Contractor for Work under this Agreement.     c.   “Work” means the works
described in the documents identified in the Attachment A hereto with reference
to the works.     d.   “Work Product” means anything created or developed by
Contractor in performing Work, including all data, documents, reports, drawings,
designs, models, ideas and improvements, electronic data (in usable form), and
other intellectual property including copyrights, patents, trademarks, and trade
secrets. Excluded from Work Product are questionnaire formats, methods for
collecting data, patents, tradenames, and databases owned or licensed by
Contractor.     e.   “Site” means where the Project is located; address: Land
Lot No. 39-1 in the Jhunan Science Park, Jhunan, Miao-Li, Taiwan, ROC.

1.2   Unless otherwise expressly provided, all payments shall be made hereunder
in New Taiwan Dollar.   2.   SCOPE OF WORK

-1-



--------------------------------------------------------------------------------



 



    Contractor shall, except to the extent otherwise expressly stated herein,
furnish all labor, supervision, materials, tools, equipment, facilities,
permits, and activities to properly and efficiently do all things necessary to
perform the Work, as further defined in Attachment A, Scope of Work which is
attached hereto and included herein. This Scope of Work may be modified from
time to time by mutual written agreement.   3.   AGREEMENT SUM AND PAYMENT   3.1
  The Agreement Sum for the execution of the Work is New Taiwan Dollar One
Hundred Seventy Eight Million and Eight Hundred Thousand (NTD178,800,000),
excluding ROC Value Added Tax. ROC Value Added Tax shall be for the account of
IMPAX. The detailed price breakdown is annexed herein as Attachment B.   3.2  
Terms of payment are as below:

  a.   90% of the Agreement Sum payable by monthly progress;     b.   10% of the
Agreement Sum payable upon final Acceptance by IMPAX, or within six (6) months
after IMPAX obtains Building Occupancy Permit from local authority, whichever
occurs first.

3.3   Contractor shall invoice IMPAX before the 10th day of every month for its
Work properly provided under the Agreement during the preceding month. IMPAX
shall review and approve the invoice within ten (10) days after its receipt. The
invoice shall be deemed as approved by IMPAX if it does not approve nor stating
its objection to the invoice within such period of time. Payment is due within
30 days after invoice approved.   4.   TAX AND DUTIES   4.1   All rates and
prices set forth in the Agreement shall be inclusive of all Taxes, Duties,
Charges and the like, except for the ROC Value Added Tax.   4.2   The Contractor
shall obtain immunity or exemption from taxes or duties from which the
Contractor or its subcontractors are exempt under applicable law or shall obtain
a refund or credit including interest applicable for any such taxes or duties
paid. If the Contractor negligently fails to obtain said immunities, exemptions
refunds, or credits such taxes and duties shall be to the Contractor’s account.
  4.3   The Contractor shall however be deemed to have included in the Contract
Sum for all costs and expenses arising out of or in relation to the
administration of all Taxes, Duties and Charges payable by him on the services
purchased for the carrying out and bringing to completion of the Work. Such cost
and expense shall include but not limited to all administrative costs, financial
charges, etc.   5.   WORK SCHEDULE       The Contractor agrees to commence Work
under this Agreement from the commencement date stated in the IMPAX Letter of
Intent, dated 11 December 2007, and shall complete Phase 1-A of this Work by
May 31, 2008 and complete Phase 1-B of this Work by September 30, 2008 (refer to
Attachement A for the scopes of Phase 1-A and Phase 1-B), unless the deadlines
have been extended in accordance with Article 8 of this Agreement.

-2-



--------------------------------------------------------------------------------



 



    In no event shall the Work to be performed under this Agreement be
considered to be complete until all construction items called for on the
drawings, and specifications have been completed.   6.   CHANGES AND ADDITIONAL
WORK   6.1   With prior written direction, IMPAX may make changes in the Work or
authorize additional works which shall be performed under and be subject to the
applicable conditions of this Agreement. In all cases where the amount or
character of the Work is affected, an adjustment to Contractor’s compensation
and/or schedule should be agreed upon by both parties.   6.2   All changes or
additional works must be authorized in writing by IMPAX before said work is
begun.   6.3   Notwithstanding anything to the contrary herein contained,
Contractor shall not however be entitled to any additional compensation or an
extension of time under Contractor’s schedule if any change or additional work
required by IMPAX as aforesaid is necessitated by any event caused by the
negligence omission or default of the Contractor.   6.5   IMPAX may at its sole
direction also issue instruction in regard to the stoppage or postponement of
any part of the Work to be performed under the provisions of the Agreement. If
the schedule for the performance of the work is affected by such stoppage and
postponement and unless such stoppage and postponement is necessitated by any
event caused by the negligence omission or default of Contractor, IMPAX shall
allow Contractor such extension of time as is reasonable and, provided that the
stoppage or postponement has been longer than 180 days, the Contractor shall be
entitled to additional costs and/or expenses directly incurred therefrom, during
the period of stoppage or postponement. If Contractor proceed with the Work
after being issued with instructions to stop or postpone, then Contractor shall
be responsible for the removal or correction of such work and for any other
damages or losses suffered or incurred by IMPAX.   7.   ADDITIONAL PAYMENT      
The Contractor shall not be entitled to claim additional costs that incur during
the performance of the Work as in example for a prolonged period of time
(exceeding Agreement Completion Schedule) or extra works (exceeding Agreement
Work) unless such extra costs have been approved by IMPAX in regard to the
Agreement.   8.   DELAY AND EXTENSION OF TIME   8.1   In the event Work
performed by Contractor fails to conform with the generally accepted engineering
standards, or Contractor personnel is incompetent for the assigned works, IMPAX
or the supervisors assigned by IMAX may notify Contractor at any time and
Contractor shall make corrections as instructed by IMPAX or the supervisors
without requesting additional payment, and shall maintain the original schedule.
  8.2   In the event of delays or inability to fulfill contractual obligations
due to Force Majeure, the affected party shall not be deemed in breach of the
Agreement.   8.3   If the Contractor fails to meet any of the deadlines provided
in Article 5 of this Agreement or in delay with his other contractual duties of
which the performance

-3-



--------------------------------------------------------------------------------



 



    shall be due the latest at the written demand from IMPAX, he shall pay a
liquidated damage and not as a penalty for each day of delay. The daily
liquidated damages for not meeting such contractual duty shall be 0.1% of the
Agreement Sum up to the limit of 20% hereof.   8.4   If any of the deadlines
must be extended as a result of one of the following circumstances, the
Contractor shall notify IMPAX of his request by a written notice together with
supporting documents. IMPAX may at his option extend the deadline after
evaluating Contractor justifications for the delay and therefore waive the
liquidated damage:

  a.   As a consequence of Force Majeure;     b.   Any Agreement amendment for
which Contractor is not responsible or Contractor suspension of the project
execution as notified by IMPAX;     c.   IMPAX has not provided the required
information, equipment or sites to Contractor or taken the required matching
measures such as evaluation or approval in accordance with the Agreement
requirements;     d.   Any delay for which another supplier establishing a
contractual relationship with IMPAX is responsible;     e.   Any other causes
for which IMPAX is liable or Contractor is not responsible.

9.   TERMINATION AND LIMITATION OF LIABILITY   9.1   In the event that the
Contractor has been behind any of the deadlines provided in Article 5 of this
Agreement for thirty (30) days, or in the event that the Contractors reveals
inability to complete this Project on schedule, IMPAX is entitled to, with
written notice, terminate this Agreement.   9.2   In the event IMPAX or
Contractor is in breach or default of this Agreement, or any material provisions
thereof, and does not act to remedy such breach or default within thirty (30)
calendar days after written Notice is given, this Agreement may at any time
thereafter be suspended or terminated, in whole or in part, by the other Party.
In the case of termination, the Notice shall specify an effective date that
provides for an orderly shutdown of the Work.   9.3   Upon termination,
Contractor shall take appropriate steps promptly to terminate the affected Work
in an orderly manner, and to terminate pertinent outstanding obligations and
commitments with a reasonable cost to IMPAX. Contractor shall conduct these
termination steps in a proper manner or take necessary steps in order not to
cause IMPAX damages.   9.4   Termination of this Agreement, for whatever reason,
shall not prejudice or affect the accrued rights or claims and liabilities of
either party to this Agreement.   9.5   The Contractor’s maximum aggregate
liability in connection with all claims under this Agreement, including
liquidated damage for delay as stated above, shall not exceed twenty percent
(20%) of the Agreement Sum. However, the indemnification or compensations for
the IMPAX’s damage or loss resulting from defective Work Products delivered by
the Contractor or from Contractor’s intentional acts or gross negligence are not
subject to the maximum aggregate liability.   9.6   Neither party shall be
liable to the other for any loss of profit, loss of use, loss of production,
loss of contracts or for any other indirect or consequential damage that may be
suffered by the other.

-4-



--------------------------------------------------------------------------------



 



9.7   In the event of termination of this Agreement, even if the parties has
disagreement about the termination, Contractor will cooperate with IMPAX to
furnish all the requsite documents (e.g. application of Construction Permit
change) to allow IMPAX to continue this Project by itself or by other
contractor.   9.8   In the cases where the period of stopage or suspension of
the work successively accumulates up to six (6) months, either parties may
terminate this Agreement by 10 days prior written notice. IMPAX shall compensate
any additional costs, expenses or the like, whether directly incurred by
Contractor if the cause to such stopage or suspension is attribute to IMPAX; and
Contractor shall compensate the same to IMPAX if the situation is vise versa.  
10.   FORCE MAJEURE – DELAY BEYOND CONTROL   10.1   The duties and obligations
of each of the Parties hereunder shall be suspended during such time as
performance by either Party is prevented or impeded by strikes, labor
disturbances, riots, fire, Governmental action, war, acts of God, or any other
cause beyond the reasonable control of either Party hereto. No such suspension,
however, shall affect Contractor’s right to receive payments of compensation
which shall have been already entitled.   10.2   No liability hereunder shall
result to either Party from delay in performance or nonperformance when caused
by circumstances beyond the control of the Parties affected. The Party suffering
the Force Majeure shall diligently attempt to remove such cause or causes and
shall promptly notify the other Party of its extent and probable duration.  
10.3   If a Party who has delayed performance or not performed on account of
these circumstances beyond its control is unable to remove the causes and
recommence performance within seven (7) days, then the other Party shall have
the right to terminate the Agreement, in whole or in part, without damages
imposed.   11.   INDEMNITY   11.1   Each Party, to the extent permitted by law,
shall indemnify, defend and hold harmless the other Party, its affiliated
companies, and all of their directors, officers, employees, agents and
representatives from and against all claims, liabilities, damages, losses or
expenses to the extent arising out of any negligence, willful misconduct, breach
of contract or violation of law for which the indemnifying Party, its employees,
agents, subcontractors, or assigns in the performance of Work or Work under the
Agreement is at fault or when entering, while on, or upon leaving the Site. In
the event the Parties are jointly at fault, each Party shall indemnify the other
in proportion to its relative fault.   11.2   The claims, liabilities, damages,
losses or expenses covered hereunder include, but are not limited to,
settlements, judgments, court costs, attorneys’ fees and other litigation
expenses, fines, and penalties arising out of actual or alleged (a) injury to or
death of any person, including employees of Contractor or IMPAX, or (b) loss of
or damage to property, including property of Contractor or IMPAX, or (c) breach
of contract or (d) damage to the environment.   11.3   If the Contractor is in
default in any of its responsibility under this Agreement, IMPAX is entitled to
fulfil the defaulted responsibility on the Contractor’s behalf and claim the
cost or deduct the cost from Performance Bond or Warranty Bond or any payment to
the Contractor.

-5-



--------------------------------------------------------------------------------



 



12.   PROPERTY AND RISK   12.1   All Work Product is owned by IMPAX upon
creation.   12.2   Contractor irrevocably assigns, transfers and conveys, and
shall cause any subcontractors and other agents of Contractor (and the employees
of Contractor and such subcontractors and agents) to assign, transfer and
convey, to IMPAX all of its and their right, title and interest (including
ownership of copyright) in and to all Work Product.   12.3   Contractor
warrants: (i) that it has sufficient right, title and interest to assign,
transfer and convey the ownership rights set forth in this Section; and,
(ii) that the Work and Work Product (and use thereof) do not infringe, and shall
not infringe or cause the infringement of, the proprietary rights of any third
party.   12.4   Contractor agrees to execute, and shall cause any subcontractors
and other agents of Contractor (and the employees of Contractor and such
subcontractors and agents) to execute, any documents or take any other actions
as may reasonably be necessary (or as IMPAX may reasonably request) to perfect
the ownership of IMPAX in the Work Product.   13.   INSURANCE       Contractor
shall maintain at least the below policies of insurance as necessary for the
Project and such policies shall include IMPAX and sub-subcontractors as
co-insured with same coverage as Contractor. The insurance shall be in force
until acceptance of completion of this Project, and shall be extended if the
work schedule is extended.       1. Erection All Risk Insurance with a total
limit at the Agreement Sum;

2. Employee Liability Insurance with a total limit at 60 million NT dollars;

3. Third Party Liability Insurance with a total limit at 60 million NT dollars.

    The cost for the insurance mentioned above is included in the Agreement Sum
and therefor the Contractor shall not ask for reimburecement for the insurance
cost. Within 14 business days after the execution of this Agreement, the
Contractor shall provide the insurance documents to IMPAX.   14.   INDEPENDENT
CONTRACTOR       The employees, subcontractors, methods, facilities and
equipment used by Contractor shall be at all times under its exclusive direction
and control. Contractor’s relationship to IMPAX under the Agreement shall be
that of an independent contractor, and nothing in the Agreement shall be
construed to constitute Contractor, its subcontractors or any of their employees
as an employee, agent, associate, joint venturer, or partner of IMPAX. It is
agreed that Contractor’s employees, who are assigned to IMPAX work under the
Agreement, shall at all times be and remain employees of Contractor.   15.  
ASSIGNMENT AND SUBCONTRACTING       Neither party shall assign its rights nor
delegate performance of its obligations under this Agreement to any third
person, without the prior written consent of the other party, and any attempted
assignment without this consent shall be void.

-6-



--------------------------------------------------------------------------------



 



    Contractor shall be responsible for any and all acts of its subcontractors,
agents, or assigns in performing Work or works.   16   PERFORMANCE BOND   16.1  
Upon the signing of this Agreement, Contractor shall provide with fourteen
(14) business days, a Performance Bond by way of a bank guarantee from a bank
approved by IMPAX at an amount equal to ten percent (10%) of the Agreement Sum,
with the validity throughout Work period.   16.2   The cost of obtaining such an
all-respect bond shall be born by the Contractor.   16.3   The Contractor shall
be responsible for the cost in connection with extending the validity period
inclusive of the maintenance period of the bond in the event the Contractor
fails to complete the Work by the completion date/ extended completion date
fixed in the accordance with the Agreement.   17.   ACCEPTANCE OF THE WORK  
17.1   Upon completion of the Work, Contractor shall inform IMPAX in writing for
IMPAX’s inspection and final Acceptance of Contractor’s Work. Within ten
(10) business days after receipt of Contractor’s written notice and depending on
the result of IMPAX’s inspection, IMPAX shall inform Contractor in writing
either all the Work have been accepted, or portion of the Work has been
considered not meeting Agreement requirements. IMPAX may chose to accept the
dissatisfactory work, in whole or in part, but decrease the price amount payable
for the work accordingly or negotiate with the Contractor and agree to a
schedule for Contractor to make necessary corrections. However, IMPAX may not
grant work schedule extension for the corrections and Contractor is not free
from delay liability hereto. Upon completion of such corrections, Contractor
shall inform IMPAX in writing for inspection. IMPAX shall proceed with the
inspection within ten (10) business days after receipt of such written notice.
When all of the Work is found to be acceptable, final Acceptance
procedure/documents have been made, and the Warranty Bond has been provided by
the Contractor, IMPAX shall pay Contractor the retention payment and return the
Performance Bond.   17.2   Unless otherwise specified, if IMPAX fails to provide
notice of acceptance or rejection within the time period mentioned above, the
Work shall be deemed to have accepted by IMPAX for all purpose of this
Agreement.   18.   WARRANTY   18.1   Contractor warrants that the Work provided
and Work Product delivered shall (i) be free of defects in material and
workmanship; (ii) meet the Scope of Work and all applicable statutory standards;
and (iii) be performed in a safe and workmanlike manner by trained, qualified,
and efficient workers, in strict conformity with best practices.   18.2   The
Warranty Period shall be two (2) years, commencing from the day after final
Acceptance of the Work by IMPAX. Contractor shall at its cost, furnish to IMPAX
a Warranty Bond, by way of a bank guarantee from a bank approved by IMPAX at an
amount equal to one percent (1%) of the Agreement Sum, with the validity
throughout the Warranty Period.

-7-



--------------------------------------------------------------------------------



 



18.3   In the event a portion of the Work under the Warranty fails to perform
its intended functions, Contractor shall within three (3) days (or, within such
reasonable time as agreed by IMPAX) make good and correct such deficiency at the
cost to Contractor. Contractor failure to take such remedy action constitutes
the breach of Warranty and entitled IMPAX to cash the Warranty Bond.   18.4  
The Warranty period for the defect portion shall be extended for a period equals
to the portion that is out of service. In no case however, shall the Warranty be
extended beyond three (3) years after the final Acceptance.   18.5   The
Warranty Bond shall return to the Contractor upon the conclusion of Warranty.  
19.   DISPUTE RESOLUTION   19.1   Any claims, differences or disputes arising
out of or in connection with the present Agreement including any question
regarding its existence, validity termination or its performance or in
connection with arrangements regarding the performance of this Agreement
(hereinafter referred to as “Dispute”) shall be settled by and amicable effort
on the part of the parties by negotiation in the first instance.   19.2   If the
parties hereto fail to come to an amicable settlement, the parties agree to be
finally settled by arbitration. The Arbitration shall take place in Taipei
according to the Arbitration Law of the Republic of China.   19.3   The language
to be used in the arbitration proceedings shall be Chinese.   19.4   The
decision of the arbitrators shall be final and the Parties hereby agree to abide
by it. During the period of arbitration, the performance by both Parties under
the Agreement shall be carried on without interruption and in accordance with
the terms hereof, except as to Work for which IMPAX may specifically authorize
delay due to pending arbitration.   20.   NOTICES       Any NOTICE required or
permitted hereunder shall be deemed to have been sufficiently given to either
Party for all purposes hereof only if given in writing (a) by hand delivery; or
(b) by registered mail or by special delivery; postage prepaid, return receipt
requested, addressed as set forth below, or to such other address as either
Party may designate by Notice as herein requested. All Notices shall be
effective upon first receipt. Ordinary project correspondence between the
Parties shall be sent to the same R.O.C. address indicated herein.

                      TO IMPAX   IMPAX Laboratories (Taiwan), Inc.        
 
      No. 11, Ke June Rd.        
 
      Jhunan 350, Miao-Li, Taiwan        
 
      Republic of China        
 
      ATTENTION of Project Manager        
 
      Fax Number: (037) 586 558        
 
      Telephone Number: (037) 586 268          
 
  E&C   E&C Engineering Corporation        
 
      5F, 16, Lane 270, Pei Shen Rd., Sec. 3,        
 
      Shenkeng 222, Taipei, Taiwan        
 
      Republic of China        

-8-



--------------------------------------------------------------------------------



 



                                 
 
      ATTENTION of Project Manager        
 
      Fax Number: (02) 2662-2814, 2664-6102        
 
      Telephone Number: (02) 2662-5858        

21.   GOVERNING LAW       The Agreement including its schedules and any
arrangements regarding its performance shall be governed and construed in
accordance with the laws in force in the Republic of China.   22.   AMENDMENT  
    No modification to this Agreement will be binding, unless in writing and
signed by a duly authorised representative of the party to be bound thereby.
This applies to the amendment clause as well.   23.   ENTIRE AGREEMENT   23.1  
The Agreement, together with all the attachments specifically referenced,
embodies the entire understanding between IMPAX and Contractor and, except as
otherwise specifically stated herein, there are no contracts, agreements or
understandings, oral or written, with reference to the subject matter hereof
which are not merged herein.       Attachment A SCOPE OF WORK       Attachment B
PRICE BREAKDOWN   23.2   If a conflict is determined to exist between the
Agreement and its attachments, the following order of precedence shall be used:
(i) the Agreement (exclusive of any attachments thereto); and (ii) other
attachments as listed above.   23.3   The Agreement shall come into effect from
the date first shown in this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in duplicate by their duly authorized officers.

         
IMPAX Laboratories (Taiwan), Inc.
  E&C Engineering Corporation    
 
       
/s/ Larry Hsu
Mr. Larry Hsu
 
/s/ Andrew Tsai
Mr. Andrew Tsai    
Chairman
  President    

-9-